 



Exhibit 10.19
(SUCCESSFACTORS LOGO) [f38621f3862106.gif]
June 27, 2006
Julian K Ong
Dear Julian:
     On behalf of Success Acquisition Corporation, dba SuccessFactors, Inc. (the
“Company”), I am pleased to offer you employment with the Company on the terms
set forth below.

  1.   Position. You will start in a position as VP, General Counsel, Secretary
reporting to me, Lars Dalgaard, President and CEO. You will work out of our
office located in San Mateo, CA. By signing this letter, you confirm with the
company that you are under no contractual or other legal obligations that would
prohibit you from performing your duties with the Company.     2.  
Compensation. You will be paid semi-monthly wages of $8,3333.33 which is
equivalent to $200,000 on an annualized basis, less payroll deductions and all
required withholdings. You will be paid your salary in accordance with the
Company’s regular payroll policy. The Company may modify compensation from time
to time as it deems necessary. You will be eligible for a 40% annual performance
bonus upon reaching certain mutually established goals set by you and the
Company.     3.   Stock Option. We will recommend to the Board of Directors (the
“Board”) of the Company that, at the next Board meeting after your commencement
date, you be granted an incentive stock option (the “Option”) entitling you to
purchase up to 200,000 (TWO HUNDRED THOUSAND) shares of Common Stock of the
Company at the then current fair market value price as determined by the Board
at that meeting. Subject to Board approval, The shares subject to the Option
shall vest pursuant to a four-year vesting schedule, which shall provide that
twenty-five percent (25%) of the shares subject to the Option shall become
vested after you complete one year of continuous full time service with the
Company, and one forty-eighth (1/48th) of the shares subject to the Option shall
vest for each month of your continuous full time service thereafter. Your Option
shall be subject to the terms and conditions of the Company’s Stock Option Plan
and form of Stock Option Agreement which will be distributed after the Board
approves your Option.     4.   Benefits. You will also be entitled to receive
the standard employee benefits made available by the Company to its employees of
your same level to the full extent of your eligibility including, medical,
dental and vision insurance, ten (10) days Paid Time Off (“PTO”) and two
(2) floating holidays annually. During your employment, you shall be permitted,
to the extent eligible, to participate in the Company’s Flexible Spending
Account plan and 401(k) plan or any other similar benefit plan of the Company
that is available to employees generally. Participation in any such plans shall
be consistent with your rate of compensation to the extent that compensation is
a determinative factor with respect to coverage under any such plan. Details
about these benefits plans are available for your review. Company may modify
compensation and benefits from time to time as it deems necessary.     5.  
Compliance with Company’s Policies and Procedures. As a Company employee, you
will be expected to abide by the Company’s policies and procedures and
acknowledge in writing that you have read and Company’s Employee Handbook. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution of the Company’s Proprietary Information and
Inventions Agreement, a copy of which is enclosed for your review and execution
prior to or on your Start Date.     6.   Employment Relationship. Your
employment with the Company will be “at will”, meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause. Any

 /s/ JO Initials of Employee



 



--------------------------------------------------------------------------------



 



(SUCCESSFACTORS LOGO) [f38621f3862106.gif]

      contrary verbal, written or implied representations which may have been
made to you are superseded by this written offer. This is the full and complete
agreement between you and the Company with respect to the subject matters
herein. Although your job duties, title, compensation and benefits, as well as
the Company’s personnel policies and procedures, may change from time to time,
the “at will” nature of your employment may only be changed in an express
written agreement signed by you and the Company’s Chief Executive Officer.    
7.   Dispute Resolution Procedure. As a condition of employment with the
Company, you will be required to sign and abide by the terms of the Company’s
dispute resolution procedure, which is incorporated into this offer letter by
reference and found in the Company’s Proprietary Information and Inventions
Agreement.     8.   Proof of Right to Work. For purposes of federal immigration
law, you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.     9.   Change of
Control. In the event of a change of control transaction described in sections
16.1(ii), 16.1(iii) or 16.1(iv) of the Company’s 2001 Stock Option Plan, (a
“Change of Control” ), 50% of your then unvested shares (the “Accelerated
Shares”) shall vest in equal monthly installments over the 12 months immediately
after the consummation of the Change of Control. In addition, in the event of a
Change of Control and you are involuntarily terminated without Cause (as defined
in the Company’s 2001 Stock Option Plan) by SuccessFactors or a successor
company within 12 months of a Change of Control or you terminate your employment
with the Company or a successor company with 12 months of a Change of Control
for. Good Reason (as defined below), then you will receive a full vesting of all
then unvested Accelerated Shares as of your termination date. “Good Reason”
means that you elect to terminate your employment within 30 days of the
occurrence of one or more of the following events, provided you have also
delivered written notice to the Company 10 days prior to your resignation:
(a) the material reduction, without your consent, of the annual base salary you
were paid at the time of the Change of Control; (b) the material diminution or
reduction, without your consent, of your authority, duties or responsibilities
within the SuccessFactors business; or (c) relocation of the Company’s office at
which you work to a location that is more than 50 miles from its current
location.     10.   Exceptional Signing Bonus. To offset significant in the
money exercise-able options, being vested in the next 3 months period
SuccessFactors wants employee to give up current firm, company offers $75,000
signing bonus.

 /s/ JO Initials of Employee



 



--------------------------------------------------------------------------------



 



(SUCCESSFACTORS LOGO) [f38621f3862106.gif]
     This letter, together with the Proprietary Information and Inventions
Agreement, sets forth the terms of your employment with the Company and
supersede any prior representations or agreements, whether written or oral. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.
     We are all delighted to be able to extend you this offer and look forward
to working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return to Human
Resources Director, Jennifer Boyd (via confidential fax 650 645 2099), along
with a signed and dated copy of the Proprietary Information and Inventions
Agreement.
     This offer expires at the close of business, June 27, 2006. In addition,
this offer may be contingent on the results of reference and/or background
checks.
Very truly yours,
/s/ Lars Dalgaard          
Lars Dalgaard
President and CEO
SuccessFactors, Inc.
ACCEPTED AND AGREED:
Julian K Ong

     
/s/ Julian Ong
 
   
Signature
   
 
   
June 27, 2006
   
 
Date
   
 
   
August 1, 2006
   
 
Anticipated Start Date
   

Attachment: Proprietary Information and Inventions Agreement
 /s/ JO Initials of Employee

 